     Case 3:19-cv-00029 Document 97 Filed 08/25/20 Page 1 of 1 PageID #: 1123




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


MARY DURSTEIN,

                              Plaintiff,

v.                                                    CIVIL ACTION NO. 3:19-0029

TODD ALEXANDER,
BOARD OF EDUCATION, CABELL COUNTY SCHOOLS, and
STATE SUPERINTENDENT OF SCHOOLS, West Virginia Dept.
of Education,

                              Defendants.


                                            ORDER


        The Court GRANTS the Motion to Adopt Stipulated Scheduled Re: Plaintiff’s

Supplemental Complaint (ECF No. 95). ECF No. 96. Defendant State Superintendent of Schools

shall file his Motion to Dismiss on or before September 14, 2020; Plaintiff shall file her response

to the Motion to Dismiss on or before October 5, 2020; and the State Superintendent of Schools

shall file his reply on or before October 16, 2020.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                             ENTER:         August 25, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE
